DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II & III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 1992/000883).
Re: Claim 1, Lee discloses the claimed invention including a breathable container, comprising:
a container body (11) configured to retain a fluid therein, the container body including a body top face with at least one patch (14, 18) of material provided thereon (Depicted in Fig. 6, 7,18); and
a depressible tab (1) comprising a main fluid channel (3) and an air inlet (5) positioned in proximity with the at least one patch of material, wherein the main fluid channel and air inlet are configured to puncture at least one hole into the at least one patch when the depressible tab is pressed into the body top face (Figs. 6-7).
Re: Claim 4, Lee discloses the claimed invention including the at least one patch comprises a first patch (18) and a second patch (18), wherein a first end of the main fluid channel is configured to puncture the first patch, and wherein a first end of the air inlet is configured to puncture the second patch (Fig. 12, p. 9 lines 7-14, separate patches are designated by cutting lines).
Re: Claim 5, Lee discloses the claimed invention including the at least one patch comprises a single patch (14), wherein a first end of the main fluid channel is configured to puncture a first discrete portion of the single patch, and wherein a first end of the air inlet is configured to puncture a second discrete portion single patch (Figs. 15, 16, p. 9, lines 19-22, single patch with two separate discrete areas depicted).
Re: Claim 6, Lee discloses the claimed invention including the first end of the main fluid channel is tilted with respect to the body top face and wherein the first end of the air inlet is tilted with respect to the body top face (Depicted in Fig. 3,where the first, bottom end of the main fluid channel formed by perforating means 2 is tapered to a  point and has a protrusion, and where the first, bottom end of the air inlet formed by perforating means 5 is tapered to a point, such that the first ends of the main fluid channel and the air inlet are tilted with respect to the body top face)..
Re: Claim 7, Lee discloses the claimed invention including the container body comprises at least one of plastic, metal, paper board, wood pulp, or a combination of materials in composite or layered laminate form (p. 8, lines 5-8, cardboard).
Re: Claim 8, Lee discloses the claimed invention including a rim that at least partially surrounds the depressible tab and a lid (8) that interfaces with the rim and closes over the depressible tab (Depicted in Figs. 1 & 3, lid shown interfacing with rim of tab).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 1992/000883) as applied to claim 1 above.
Re: Claim 2-3, Lee discloses the claimed invention except for expressly stating the relative dimensions of the air inlet to the main fluid channel. Instead Lee depicts a main fluid channel roughly twice as large as the air inlet (as seen in Fig. 3). The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee by causing the main fluid channel cross-sectional area to be either twice or at least ten times as large as the cross-sectional area of the air inlet. Applicant appears to have placed no criticality on any particular angle (see Specification wherein the size of the main fluid channel can be various sizes larger) and it appears that the device of Lee would work appropriately if made within the claimed range of cross-sectional areas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis, Gotfredsen, Jones, McManus, Jundt, Winkler, Orris, Olson, Parker, Rausing, Dunstan, Osgar, and Zabaleta are cited disclosing claimed subject matter regarding perforating a container to create fluid and air openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754